DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 12, 13, 16-18, 28-32, and 34-36 are pending in the application. 
Applicant’s preliminary amendment to the claims, filed on December 7, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.

Election/Restrictions
Applicant's election with traverse of Group II, claims 7 and 8, and the species of substitutions at positions 47 and 257, in the reply filed on December 7, 2021 is acknowledged.  The traversal is on the ground that there would not be a serious burden on the examiner to co-examine the claims of Groups I and II. This is not found persuasive because this application is filed under 35 U.S.C. 371 and the “unity of invention” standard applies, not the “independent and distinct” standard for non-provisional applications filed under 35 U.S.C. 111(a) (MPEP 1893.03(d)). As such, whether or not a serious burden is required is not a proper basis of traversal in a national stage application filed under 35 U.S.C. 371.
The applicant further traverses on the ground that the inventions of Groups IV and V are methods of using the claimed variants and have unity of invention. This is not found persuasive because the inventions of Groups IV and V are methods of using the invention of non-elected Group I and are not methods of using the invention of elected 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6, 12, 13, 16-18, 28-32, 34, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 7, 2021.
Claims 7, 8, and 36 are being examined on the merits with claims 7 and 8 being examined only to the extent the claims read on the elected subject matter as set forth above. 

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/EP208/060729, filed on April 26, 2018, which claims foreign priority under 35 U.S.C. 119(a) to (d) to Indian application no. 201741016141, filed on May 8, 2017. A certified copy of the foreign priority document has been filed in this application on October 14, 2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 


Claim Objections
Claims 7, 8, and 36 are objected to because of the following informalities:
Claim 7 is objected to in the recitation of “and has at least 60%” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “and comprises an amino acid sequence that has at least 60%”. 
Claims 8 and 36 are objected to in the recitation of “The variant according to claim 7” and “The isolated mannanase variant of claim 7”, respectively, and in the interest of improving claim form and consistency, it is suggested that claim 36 be amended to replace “The isolated mannanase variant of claim 7” with “The variant according to claim 7”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 8, and 36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 (claims 8 and 36 dependent therefrom) is indefinite in the recitation of “has at least 60%, e.g., at least 62%, at least 63%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99%” because it is unclear whether the limitation(s) following the term “e.g.,” are part of the claimed invention.  See MPEP § 2173.05(d). Description of examples is properly set forth in the specification rather than the claims and if stated 
Claim 7 (claims 8 and 36 dependent therefrom) is also indefinite in the recitation of “the mature polypeptide of SEQ ID NO: 1 or the polypeptide of SEQ ID NO: 2”. First, it is unclear as to whether the term “mature” is intended to refer only to SEQ ID NO: 1 or, alternatively, to refer to both of SEQ ID NO: 1 and SEQ ID NO: 2. Second, there is insufficient antecedent basis for this limitation in the claim. Third, it is unclear as to the scope of polypeptides that are intended as being encompassed by the phrase “the mature polypeptide of SEQ ID NO: 1 or the polypeptide of SEQ ID NO: 2”. According to the specification, “The term ‘mature polypeptide’ as used herein, refers to a polypeptide in its final form following translation and any post-translational modifications, such as N-terminal processing, C-terminal truncation, glycosylation, phosphorylation, etc.” (p. 5, lines 34-36). However, it is unclear from the specification and the claims as to “final form” of the polypeptide that is intended as being encompassed by recitation of “the mature polypeptide”. It is suggested that applicant clarify the meaning of the noted phrase. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
The claims are drawn to an isolated mannanase variant of a parent mannanase, wherein the variant comprises at least two substitutions in any two or more positions corresponding to positions selected from the group of 3, 37, 47, 77, 82, 83, 93, 98, 116, 135, 136, 241, 257, and 258, wherein numbering is according to SEQ ID NO: 2, said variant has mannanase activity and has at least 60% but less than 100% sequence identity to the mature polypeptide of SEQ ID NO: 1 or the polypeptide of SEQ ID NO: 2.

The specification discloses the actual reduction to practice of the following representative species of the genus of claimed monooxygenase mutants – an isolated mannanase variant having mannanase activity and comprising the amino acid sequence of SEQ ID NO: 2, except for at least two substitutions at positions consisting of 3, 37, 47, 77, 82, 83, 93, 98, 116, 135, 136, 241, 257, and 258, and optionally additional substitution(s) at positions consisting of 260, 288, 294, and 295.
It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions. 
Even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an  change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990)."
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
Given what is known in the art about the likely outcome of amino acid modifications, conservation of structure is not necessarily a surrogate for conservation 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7, 8, and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving 
Claim Interpretation: Claim 7 is drawn to an isolated mannanase variant of a parent mannanase, wherein the variant comprises at least two substitutions in any two or more positions corresponding to positions selected from the group of 3, 37, 47, 77, 82, 83, 93, 98, 116, 135, 136, 241, 257, and 258, wherein numbering is according to SEQ ID NO: 2, said variant has mannanase activity and has at least 60% but less than 100% sequence identity to the mature polypeptide of SEQ ID NO: 1 or the polypeptide of SEQ ID NO: 2.
Claim 8 is drawn to the variant according to claim 7, wherein said at least two of the substitutions are selected from the group of: S3P, T37P, G47A, G47S, E77T, V82I, V82R, A83P, Y93Q, Y93C, Y93A, Y93F, Y93I, Y93R, S98P, K116R, D135P, A136P, S241C, G257W, G257E, G257L, G257A, G257S, G257Y, G257F, and P258Q.
Claim 36 is drawn to the isolated mannanase variant of claim 7, further comprising a substitution in an amino acid position selected from the positons 260, 288, 294, and 295, wherein the numbering is according to SEQ ID NO: 2. 
The reference of Ma et al. (Extremophiles 8:447-454, 2004; cited on Form PTO-892; hereafter “Ma”) discloses a beta-mannanase from Bacillus sp. N16-5 (p. 452, Figure 4), the amino acid sequence having 79% sequence identity to SEQ ID NO: 2 and having amino acid differences at positions including 93, 98, 257, and 258 relative to SEQ ID NO: 2 (see Appendix A sequence alignment). The sequence of the beta-mannanase disclosed by Ma has arginine at the position corresponding to residue 93 of SEQ ID NO: 2 and has serine at the position corresponding to residue 257 of SEQ ID 
The reference of UniProt Database Accession Number A0A1H3HAJ0 (September 2021, 1 page; cited on Form PTO-892; hereafter “UniProt A0A1H3HAJ0”) discloses a beta-mannanase from Evansella caseinilytica, the amino acid sequence having 81% sequence identity to SEQ ID NO: 2 and having amino acid differences at positions including 82 and 258 relative to SEQ ID NO: 2 (see Appendix B sequence alignment). The sequence of the beta-mannanase disclosed by UniProt A0A1H3HAJ has isoleucine at the position corresponding to residue 82 of SEQ ID NO: 2 and has glutamine at the position corresponding to residue 258 of SEQ ID NO: 2 and has amino acid differences at positions 293 and 294 relative to SEQ ID NO: 2 (see Appendix B sequence alignment). 
The reference of UniProt Database Accession Number Q6QHT4 (April 2017, 1 page; cited on Form PTO-892; hereafter “UniProt Q6QHT4”) discloses a mannanase from Bacillus circulans, the amino acid sequence having 98% sequence identity to SEQ ID NO: 2 and having amino acid differences at positions including 47 and 135 relative to SEQ ID NO: 2 (see Appendix C sequence alignment). 
Given a broadest reasonable interpretation, claims 7, 8, and 36 encompass a naturally-occurring mannanase. 
Patent Eligibility Analysis Step 1: The claims are drawn to a polypeptide, which is composition of matter and is one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claimed isolated mannanase variant is not considered to have markedly different characteristics from what occurs in 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims only recite a law of nature and do not include any additional elements that could add significantly more to the judicial exception. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
In the interest of clarity, it is noted that the instant rejection is directed to non-elected species of substitutions. However, these non-elected species have yet to be searched and examined on the merits because the non-elected species were identified during a search of the elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (supra).

Regarding claim 7, the reference of Ma discloses a beta-mannanase from Bacillus sp. N16-5 (p. 452, Figure 4) with an amino acid sequence having 79% sequence identity to SEQ ID NO: 2 and having amino acid differences at positions including 93, 98, 257, and 258 relative to SEQ ID NO: 2 (see Appendix A sequence alignment). 
Regarding claim 8, the sequence of the beta-mannanase disclosed by Ma has arginine at the position corresponding to residue 93 of SEQ ID NO: 2 and has serine at the position corresponding to residue 257 of SEQ ID NO: 2 (see Appendix A sequence alignment).
Regarding claim 36, the sequence of the beta-mannanase disclosed by Ma has an amino acid difference at position 294 relative to SEQ ID NO: 2 (see Appendix A sequence alignment). 
Therefore, Ma anticipates claims 7, 8, and 36.
In the interest of clarity, it is noted that the instant rejection is directed to non-elected species of substitutions. However, these non-elected species have yet to be searched and examined on the merits because the non-elected species were identified during a search of the elected species.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by UniProt Q6QHT4(supra).
The reference of UniProt Q6QHT4 discloses a mannanase from Bacillus circulans, the amino acid sequence having 98% sequence identity to SEQ ID NO: 2 and having amino acid differences at positions including 47 and 135 relative to SEQ ID NO: 2 (see Appendix C sequence alignment). 
Therefore, UniProt Q6QHT4 anticipates claim 7.
In the interest of clarity, it is noted that the instant rejection is directed to a non-elected species of substitution. However, the non-elected species has yet to be searched and examined on the merits because the non-elected species was identified during a search of the elected species.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 7, 8, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, and 10 of co-pending U.S. Patent Application No. 16/754,698 (‘698 application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 7 and 36 of this application, claim 4 of the ‘698 application recites wherein said first mannanase comprises a substitution in at least one of positions 3, 37, 47, 77, 82, 83, 93, 98, 116, 135, 136, 241, 257, 258, 260, 288, 294 and 295 wherein numbering is according to SEQ ID NO: 2; and claim 5 of the ‘698 application recites the composition of claim 4, wherein said first mannanase comprises at least two substitutions compared to said parent mannanase and is selected from the group consisting of: (a) a variant comprising a first substitution in at least one amino acid position selected from positions 260, 288, 294 and 295, and a second substitution in at least one other position in said variant; and (b) a variant comprising substitutions in any two or more positions selected from positions 3, 37, 47, 77, 82, 83, 93, 98, 116, 135, 136, 241, 257 and 258. SEQ ID NO: 2 of this application is identical to SEQ ID NO: 2 of the ‘698 application. 

Therefore, claims 7, 8, and 36 of this application are unpatentable over claims 4, 5, and 10 of the ‘698 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Status of the claims:
Claims 1-8, 12, 13, 16-18, 28-32, and 34-36 are pending in the application.
Claims 1-6, 12, 13, 16-18, 28-32, 34, and 35 are withdrawn from consideration.
Claims 7, 8, and 36 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A
Q5YEX6_9BACI
ID   Q5YEX6_9BACI            Unreviewed;       493 AA.
AC   Q5YEX6;
DT   23-NOV-2004, integrated into UniProtKB/TrEMBL.
DT   23-NOV-2004, sequence version 1.
DT   02-JUN-2021, entry version 73.
DE   SubName: Full=Beta-mannanase {ECO:0000313|EMBL:AAT06599.1};
DE            EC=3.2.1.78 {ECO:0000313|EMBL:AAT06599.1};
DE   SubName: Full=Endo-1,4-beta-mannosidase {ECO:0000313|EMBL:AML27065.1};
DE   Flags: Precursor;
GN   Name=manA {ECO:0000313|EMBL:AAT06599.1};
OS   Bacillus sp. N16-5.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Bacillus.
OX   NCBI_TaxID=122631 {ECO:0000313|EMBL:AAT06599.1};
RN   [1] {ECO:0000313|EMBL:AAT06599.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=N16-5 {ECO:0000313|EMBL:AAT06599.1};
RX   PubMed=15316858; DOI=10.1007/s00792-004-0405-4;
RA   Ma Y., Xue Y., Dou Y., Xu Z., Tao W., Zhou P.;
RT   "Characterization and gene cloning of a novel beta-mannanase from
RT   alkaliphilic Bacillus sp. N16-5.";
RL   Extremophiles 8:447-454(2004).
RN   [2] {ECO:0007829|PDB:2WHL}
RP   X-RAY CRYSTALLOGRAPHY (1.40 ANGSTROMS) OF 35-330 IN COMPLEX WITH
RP   BETA-D-MANNOSE AND MANNOSE.
RX   PubMed=19441796; DOI=10.1021/BI900515D;
RA   Tailford L.E., Ducros V.M., Flint J.E., Roberts S.M., Morland C.,
RA   Zechel D.L., Smith N., Bjornvad M.E., Borchert T.V., Wilson K.S.,
RA   Davies G.J., Gilbert H.J.;
RT   "Understanding how diverse beta-mannanases recognize heterogeneous
RT   substrates.";
RL   Biochemistry 48:7009-7018(2009).
RN   [3] {ECO:0007829|PDB:3JUG}
RP   X-RAY CRYSTALLOGRAPHY (1.60 ANGSTROMS) OF 32-330.
RA   Zhao Y., Zhang Y., Cao Y., Qi J., Xue Y., Gao F., Peng H., Gao G.F., Ma Y.;
RT   "Structure Analysis of Alkaline beta-mannanase from Alkaliphilic Bacillus
RT   sp. N16-5 Implications for Adaptation to Alkaline Conditions.";
RL   Submitted (SEP-2009) to the PDB data bank.
RN   [4] {ECO:0000313|EMBL:AML27065.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=N16-5 {ECO:0000313|EMBL:AML27065.1};
RX   PubMed=26978267;
RA   Song Y., Li J., Meng S., Yin L., Xue Y., Ma Y.;
RT   "A Novel Manno-Oligosaccharide Binding Protein Identified in Alkaliphilic
RT   Bacillus sp. N16-5 Is Involved in Mannan Utilization.";
RL   PLoS ONE 11:E0150059-E0150059(2016).
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 5 (cellulase A) family.
CC       {ECO:0000256|RuleBase:RU361153}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AY534912; AAT06599.1; -; Genomic_DNA.
DR   EMBL; KU644713; AML27065.1; -; Genomic_DNA.
DR   PDB; 2WHL; X-ray; 1.40 A; A=35-330.
DR   PDB; 3JUG; X-ray; 1.60 A; A=32-330.
DR   PDBsum; 2WHL; -.
DR   PDBsum; 3JUG; -.
DR   SMR; Q5YEX6; -.
DR   CAZy; CBM59; Carbohydrate-Binding Module Family 59.
DR   CAZy; GH5; Glycoside Hydrolase Family 5.
DR   EvolutionaryTrace; Q5YEX6; -.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-KW.
DR   GO; GO:0004567; F:beta-mannosidase activity; IDA:CACAO.
DR   GO; GO:0016985; F:mannan endo-1,4-beta-mannosidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0071704; P:organic substance metabolic process; IEA:InterPro.
DR   Gene3D; 2.60.120.260; -; 1.
DR   InterPro; IPR008979; Galactose-bd-like_sf.

DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   Pfam; PF00150; Cellulase; 1.
DR   SUPFAM; SSF49785; SSF49785; 1.
DR   SUPFAM; SSF51445; SSF51445; 1.
PE   1: Evidence at protein level;
KW   3D-structure {ECO:0007829|PDB:2WHL, ECO:0007829|PDB:3JUG};
KW   Glycosidase {ECO:0000256|ARBA:ARBA00023295, ECO:0000256|RuleBase:RU361153};
KW   Hydrolase {ECO:0000256|ARBA:ARBA00022801, ECO:0000256|RuleBase:RU361153};
KW   Membrane {ECO:0000256|SAM:Phobius};
KW   Transmembrane {ECO:0000256|SAM:Phobius};
KW   Transmembrane helix {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM        7..25
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   DOMAIN          45..288
FT                   /note="Cellulase"
FT                   /evidence="ECO:0000259|Pfam:PF00150"
FT   REGION          287..291
FT                   /note="Mannose binding"
FT                   /evidence="ECO:0007829|PDB:2WHL"
FT   BINDING         62
FT                   /note="Beta-D-mannose"
FT                   /evidence="ECO:0007829|PDB:2WHL"
SQ   SEQUENCE   493 AA;  54215 MW;  19411FB1F4FF5ED2 CRC64;

  Query Match             79.1%;  Score 1278;  DB 89;  Length 493;
  Best Local Similarity   77.2%;  
  Matches  230;  Conservative   32;  Mismatches   36;  Indels    0;  Gaps    0;

Qy          1 ANSGFYVSGTTLYDANGNPFVMRGINHGHAWYKDQATTAIEGIANTGANTVRIVLSDGGQ 60
              |:||||| | ||||||| ||||:||||||||||| |:|||  ||  ||||:|||||||||
Db         32 ASSGFYVDGNTLYDANGQPFVMKGINHGHAWYKDTASTAIPAIA EQGANTIRIVLSDGGQ 91

Qy         61 WTKDDIHTVRNLISLAEDNHLVAVLEVHDATGYDSIASLNRAVDYWIEMRSALIGKEDTV 120
              | |||| ||| :| ||| | :|||:||||||| || : |:|||||||||: |||||||||
Db         92 WEKDDIDTVREVIELAEQNKMVAVVEVHDATGRDSRSDLDRAVDYWIEMKDALIGKEDTV 151

Qy        121 IINIANEWFGSWEGDAWADGYKQAIPRLRNAGLNHTLMVDAAGWGQFPQSIHDYGREVFN 180
              ||||||||:|||:| ||||||   ||:||:||| ||||||||||||:||||||||::|||
Db        152 IINIANEWYGSWDGAAWADGYIDVIPKLRDAGLTHTLMVDAAGWGQYPQSIHDYGQDVFN 211

Qy        181 ADPQRNTMFSIHMYEYAGGNASQVRTNIDRVLNQDLALVIGEFGHRHTNGDVDEATIMSY 240
              ||| :||:|||||||||||:|: ||:|||||::|||||||||||||||:||||| ||:||
Db        212 ADPLKNTIFSIHMYEYAGGDANTVRSNIDRVIDQDLALVIGEFGHRHTDGDVDEDTILSY 271

Qy        241 SEQRGVGWLAWSWKGNGPEWEYLDLSNDWAGNNLTAWGNTIVNGPYGLRETSRLSTVF 298
              ||: | ||||||||||  ||:||||| |||||:|| ||| ||:|  ||:|||: ||||
Db        272 SEETGTGWLAWSWKGNSAEWDYLDLSEDWAGNHLTDWGNRIVHGANGLQETSKPSTVF 329


APPENDIX B
A0A1H3HAJ0_9BACI
ID   A0A1H3HAJ0_9BACI        Unreviewed;       490 AA.
AC   A0A1H3HAJ0;
DT   22-NOV-2017, integrated into UniProtKB/TrEMBL.
DT   22-NOV-2017, sequence version 1.
DT   07-APR-2021, entry version 9.
DE   SubName: Full=Mannan endo-1,4-beta-mannosidase {ECO:0000313|EMBL:SDY12516.1};
GN   ORFNames=SAMN05421736_101436 {ECO:0000313|EMBL:SDY12516.1};
OS   Bacillus caseinilyticus.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Bacillus.
OX   NCBI_TaxID=1503961 {ECO:0000313|EMBL:SDY12516.1, ECO:0000313|Proteomes:UP000198935};
RN   [1] {ECO:0000313|EMBL:SDY12516.1, ECO:0000313|Proteomes:UP000198935}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=SP {ECO:0000313|EMBL:SDY12516.1,
RC   ECO:0000313|Proteomes:UP000198935};
RA   de Groot N.N.;
RL   Submitted (OCT-2016) to the EMBL/GenBank/DDBJ databases.
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 5 (cellulase A) family.
CC       {ECO:0000256|RuleBase:RU361153}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; FNPI01000001; SDY12516.1; -; Genomic_DNA.
DR   EnsemblBacteria; SDY12516; SDY12516; SAMN05421736_101436.
DR   Proteomes; UP000198935; Unassembled WGS sequence.
DR   GO; GO:0004553; F:hydrolase activity, hydrolyzing O-glycosyl compounds; IEA:InterPro.
DR   GO; GO:0071704; P:organic substance metabolic process; IEA:InterPro.
DR   Gene3D; 2.60.120.260; -; 1.
DR   InterPro; IPR008979; Galactose-bd-like_sf.
DR   InterPro; IPR001547; Glyco_hydro_5.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   Pfam; PF00150; Cellulase; 1.
DR   SUPFAM; SSF49785; SSF49785; 1.
DR   SUPFAM; SSF51445; SSF51445; 1.
PE   3: Inferred from homology;
KW   Glycosidase {ECO:0000256|ARBA:ARBA00023295, ECO:0000256|RuleBase:RU361153};
KW   Hydrolase {ECO:0000256|ARBA:ARBA00022801, ECO:0000256|RuleBase:RU361153};
KW   Reference proteome {ECO:0000313|Proteomes:UP000198935};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..30
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           31..490
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5011610112"
FT   DOMAIN          43..286
FT                   /note="Cellulase"
FT                   /evidence="ECO:0000259|Pfam:PF00150"
SQ   SEQUENCE   490 AA;  53796 MW;  C74B0E35BEA1A26D CRC64;

  Query Match             80.8%;  Score 1305;  DB 303;  Length 490;
  Best Local Similarity   77.9%;  
  Matches  232;  Conservative   32;  Mismatches   34;  Indels    0;  Gaps    0;

Qy          1 ANSGFYVSGTTLYDANGNPFVMRGINHGHAWYKDQATTAIEGIANTGANTVRIVLSDGGQ 60
              :  || |:|| | |||||||||||:|||||||||  || |  :| |||||:|||||||||
Db         31 STQGFRVNGTQLLDANGNPFVMRGVNHGHAWYKDSYTTVIPAVAATGANTIRIVLSDGGQ 90

Qy         61 WTKDDIHTVRNLISLAEDNHLVAVLEVHDATGYDSIASLNRAVDYWIEMRSALIGKEDTV 120
              | |||| |:||:|:||| : |::||||||||||||: |||||||||||||||||||||||
Db         91 WQKDDIDTIRNIIALAEQHKLISVLEVHDATGYDSMTSLNRAVDYWIEMRSALIGKEDTV 150

Qy        121 IINIANEWFGSWEGDAWADGYKQAIPRLRNAGLNHTLMVDAAGWGQFPQSIHDYGREVFN 180
              ||||||||:|:|:|  ||||||| ||||||||||||||:|||||||:|||| ||||||||
Db        151 IINIANEWYGTWDGRGWADGYKQVIPRLRNAGLNHTLMIDAAGWGQYPQSIFDYGREVFN 210

Qy        181 ADPQRNTMFSIHMYEYAGGNASQVRTNIDRVLNQDLALVIGEFGHRHTNGDVDEATIMSY 240
              ||| || ||||||||||||:|: || ||||||||:|||||||||| ||||:||| ||:||


Qy        241 SEQRGVGWLAWSWKGNGPEWEYLDLSNDWAGNNLTAWGNTIVNGPYGLRETSRLSTVF 298
              |:||||||||||||||| || |||:|||||| ||| :|| ::||  |:| ||::::||
Db        271 SQQRGVGWLAWSWKGNGQEWAYLDMSNDWAGTNLTWYGNRMINGTDGIRATSKIASVF 328

APPENDIX C
Q6QHT4_BACCI
ID   Q6QHT4_BACCI            Unreviewed;       493 AA.
AC   Q6QHT4;
DT   05-JUL-2004, integrated into UniProtKB/TrEMBL.
DT   05-JUL-2004, sequence version 1.
DT   10-FEB-2021, entry version 53.
DE   SubName: Full=Mannanase {ECO:0000313|EMBL:AAS48170.1};
OS   Bacillus circulans.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Bacillus.
OX   NCBI_TaxID=1397 {ECO:0000313|EMBL:AAS48170.1};
RN   [1] {ECO:0000313|EMBL:AAS48170.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Wu Y., Jiang Q., Ma L.;
RT   "Cloning and expression of the gene encoding mannanase from Bacillus
RT   circulans.";
RL   Submitted (FEB-2004) to the EMBL/GenBank/DDBJ databases.
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 5 (cellulase A) family.
CC       {ECO:0000256|RuleBase:RU361153}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AY540747; AAS48170.1; -; Genomic_DNA.
DR   SMR; Q6QHT4; -.
DR   CAZy; CBM59; Carbohydrate-Binding Module Family 59.
DR   CAZy; GH5; Glycoside Hydrolase Family 5.
DR   GO; GO:0004553; F:hydrolase activity, hydrolyzing O-glycosyl compounds; IEA:InterPro.
DR   GO; GO:0071704; P:organic substance metabolic process; IEA:InterPro.
DR   Gene3D; 2.60.120.260; -; 1.
DR   InterPro; IPR008979; Galactose-bd-like_sf.
DR   InterPro; IPR001547; Glyco_hydro_5.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   Pfam; PF00150; Cellulase; 1.
DR   SUPFAM; SSF49785; SSF49785; 1.
DR   SUPFAM; SSF51445; SSF51445; 1.
PE   3: Inferred from homology;
KW   Glycosidase {ECO:0000256|ARBA:ARBA00023295, ECO:0000256|RuleBase:RU361153};
KW   Hydrolase {ECO:0000256|ARBA:ARBA00022801, ECO:0000256|RuleBase:RU361153};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..35
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           36..493
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5004278669"
FT   DOMAIN          48..290
FT                   /note="Cellulase"
FT                   /evidence="ECO:0000259|Pfam:PF00150"
SQ   SEQUENCE   493 AA;  53979 MW;  ACC3A11240EAE50D CRC64;

  Query Match             97.6%;  Score 1577;  DB 97;  Length 493;
  Best Local Similarity   97.7%;  
  Matches  291;  Conservative    4;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 ANSGFYVSGTTLYDANGNPFVMRGINHGHAWYKDQATTAIEGIANTGANTVRIVLSDGGQ 60
              |||||||||||||||||||||||||||||||||||||||||||||| |||:|||||||||
Db         35 ANSGFYVSGTTLYDANGNPFVMRGINHGHAWYKDQATTAIEGIANTDANTIRIVLSDGGQ 94

Qy         61 WTKDDIHTVRNLISLAEDNHLVAVLEVHDATGYDSIASLNRAVDYWIEMRSALIGKEDTV 120
              |||||| ||||||||||:|:||||||||||||||||||||||||||||||||||||||||
Db         95 WTKDDIQTVRNLISLAEENNLVAVLEVHDATGYDSIASLNRAVDYWIEMRSALIGKEDTV 154

Qy        121 IINIANEWFGSWEGDAWADGYKQAIPRLRNAGLNHTLMVDAAGWGQFPQSIHDYGREVFN 180
              |||||||||||||| ||||||||||||||||||||||||||||||||||||||:||||||
Db        155 IINIANEWFGSWEGAAWADGYKQAIPRLRNAGLNHTLMVDAAGWGQFPQSIHDFGREVFN 214

Qy        181 ADPQRNTMFSIHMYEYAGGNASQVRTNIDRVLNQDLALVIGEFGHRHTNGDVDEATIMSY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        215 ADPQRNTMFSIHMYEYAGGNASQVRTNIDRVLNQDLALVIGEFGHRHTNGDVDEATIMSY 274

Qy        241 SEQRGVGWLAWSWKGNGPEWEYLDLSNDWAGNNLTAWGNTIVNGPYGLRETSRLSTVF 298
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        275 SEQRGVGWLAWSWKGNGPEWEYLDLSNDWAGNNLTAWGNTIVNGPYGLRETSRLSTVF 332